Name: Commission Regulation (EEC) No 3135/80 of 1 December 1980 laying down detailed rules for the implementation of decisions by the EAGGF, Guidance Section, to grant aid for special programmes of collective irrigation works in the Mezzogiorno
 Type: Regulation
 Subject Matter: NA;  cultivation of agricultural land;  documentation;  regions and regional policy;  accounting
 Date Published: nan

 No L 329/ 10 Official Journal of the European Communities 5 . 12. 80 COMMISSION REGULATION (EEC) No 3135/80 of 1 December 1980 laying down detailed rules for the implementation of decisions by the EAGGF, Guidance Section, to grant aid for special programmes of collective irrigation works in the Mezzogiorno THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas there should be provision , in connexion with inspection visits , for cooperation between the Commis ­ sion and the Member State concerned, so that the visit may achieve its intended purpose ; Whereas the procedure for suspending, reducing or terminating EAGGF aid should not be initiated without the Member State concerned first having been asked for its views and the agency responsible having been given the opportunity to submit its comments ; Whereas, since EAGGF aid is paid to the agency responsible for execution of the programme through an agency designated by the Member State, it is neces ­ sary to define the documents which that second agency is to forward to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee , Having regard to Council Regulation (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno ( ! ), and in particular Article 12 (3) and Article 13 (3 ), Whereas supporting documents in respect of special programmes eligible for assistance from the EAGGF are forwarded, in some cases via the Member States concerned, by a department of the Member State or agency designated by that Member State ; whereas with a view to ensuring an effective check on the execution of these special programmes, provision should be made to define the role of that department or agency and the nature of the supporting documents to be drawn up in compliance with the laws or regula ­ tions of the Member State concerned or with the measures laid down by the said department or agency, and also the verifications to be effected by each Member State ; whereas the Commission needs to be informed that projects are being carried out under the conditions and within the time limits laid down ; HAS ADOPTED THIS REGULATION : I. Role of the department or agency responsible for forwarding supporting documents Whereas the documentation to be forwarded by the intermediary department or agency so that the Commission may ascertain that all the conditions are fulfilled for payment of the aid, or a proportion thereof, should be specified ; whereas that documenta ­ tion must include full information , presented in a uniform manner, in order to facilitate examination and uniform treatment of payment applications ; Article 1 1 . The department or agency responsible for forwarding supporting documents within the meaning of Article 13 (2) of Regulation (EEC) No 1362/78 shall send to the Commission , within two months following the entry into force of this Regulation a descriptive list of the supporting documents it intends to require . Any amendment to such list shall be communicated to the Commission within two months of its adoption . Supporting documents means any document drawn up in accordance either with the laws or regulations of the Member State concerned or with the measures adopted by the abovementioned department or agency and establishing that the financial or other conditions imposed for each special programme in question have been fulfilled . Whereas, if the documents duly provided by the department or agency appear inadequate or incom ­ plete for the purpose of checking the financial or other conditions to which the special programmes are subject, the Commission should be able to request the intermediary department or agency to submit addi ­ tional or supporting documents ; ( ¢) OJ No L 166, 23 . 6 . 1978 , p. 11 . 5 . 12 . 80 Official Journal of the European Communities No L 329/ 11 The descriptive list mentioned above shall contain :  the name of each supporting document, together with a reference to the regulations or measures on the basis of which it is to be drawn up,  a brief description of the contents of each docu ­ ment. 2. Within the time limit laid down in paragraph 1 the department or agency shall also send to the Commission a detailed description of the verification procedures it employs for the purpose of making out the certificate referred to in Article 3 . 3 . The Commission may request Member States to add to the descriptive list other documents which it considers necessary for verifying the eligibility for payment of the expenditure claimed in applications ; it may to the same end request the Member States to strengthen their verification procedures . Six months following the payment of this advance the agency responsible must prove to the Commission that the rate of progress on the work has reached at least 6 5 % of the first annual instalment multiplied by the number of months which have elapsed since the date of the commencement of the work specified in the application for an advance . If it fails to supply this proof the agency responsible shall be obliged to return the advance received . The forwarding of this proof shall suspend the obliga ­ tion to forward the document provided for in Article 2 . 2. The applications for advances relating to the other annual instalments of the work may be submitted when the work on the previous instalment has reached at least 80 % of the amount planned and any earlier instalments have been completed. Applications for an advance, to be submitted in dupli ­ cate , shall consist of a certificate and supporting docu ­ ments in the form shown in Model 2 to Annex I. 3 . Not later than three months following the planned completion of an annual instalment of work in respect of which an advance has been received, the department shall forward a claim for the final amount of aid due in respect of that instalment. This claim , to be submitted in duplicate, shall consist of a certificate and supporting documents in the form shown in Annex II . If it fails to submit this claim, the agency responsible shall be required to refund the advance received. 4 . Where no advance has been received the depart ­ ment may forward applications for payment in the year following the completion of an annual instalment of the work. These applications, to be submitted in duplicate , shall consist of a certificate and supporting documents in the form shown in Annex II . Article 2 On the expiry of one year from the date of notifica ­ tion of the decision granting aid, the department or agency shall forward to the Commission a document describing the progress of special programmes in respect of which no application for payment or no second application for an advance has been made . Where, contrary to the information contained in the application for aid and the decision to grant it, work or action has not begun by the end of this period of one year, the department or agency shall give reasons and where necessary shall submit to the Commission adequate assurances provided by the responsible agen ­ cies to the effect that work on the programme will begin in the near future . In the absence of such assurances or if the Commis ­ sion considers the assurances inadequate the agency responsible shall be obliged to return the advance received . If the first advance received was already accompanied by the supporting documents to be provided under the provisions of Article 3 ( 1 ) of this Regulation these documents must not be forwarded . Article 3 1 . Within three months before the actual commencement of the first annual instalment of work the intermediary department or agency may forward to the Commission an application for an advance together with evidence that the conditions for payment have been fulfilled . This application for an advance shall be submitted in duplicate in the form of a certificate as shown in Model 1 to Annex I. Article 4 To enable an effective check to be made on the execu ­ tion of a special programme the department or agency shall submit to the Commission , on request and within a time limit which the latter may fix, any supporting document, or a certified copy thereof, referred to in Article 1 or any other document which shows that the financial or other conditions laid down for each project have been fulfilled . No L 329/ 12 Official Journal of the European Communities 5 . 12 . 80 mediary department or agency an explanation for its non-compliance with the conditions laid down . Article 5 If the Commission considers it necessary to make an inspection visit it shall give prior notice thereof to the Member State it intends to visit and shall invite that Member State to participate in the inspection ; the Member States shall take all necessary steps to promote the efficacy of such inspection visits . Article 6 Before initiating any procedure for suspending, reducing or terminating aid from the EAGGF in accordance with Articles 13 (2) and 14 (2) of Regula ­ tion (EEC) No 1362/78 the Commission shall :  invite the Member State on whose territory the special programme was to be carried out ; the Member State can express its views on the matter,  consult the department or agency responsible for transmitting supporting documents,  ask the agency responsible for the execution of the special programme to provide through the inter II . Role of the agency responsible for payment Article 7 1 . When the Commission is satisfied that the finan ­ cial or other conditions laid down for the special programme have been fulfilled, it shall make payments of aid from the EAGGF to the agency responsible for the execution of the special programme in accordance with Article 13 ( 1 ) of Regu ­ lation (EEC) No 1362/78 . 2 . The agency shall immediately pay over the aid or the appropriate portion thereof to the agency responsible and shall , within 15 days of payment, provide evidence to the Commission that this has been done . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 December 1980 . For the Commission Finn GUNDELACH Vice-President 5 . 12 . 80 Official Journal of the European Communities No L 329/ 13 ANNEX I MODEL 1 CERTIFICATE FOR THE PAYMENT OF THE FIRST ADVANCE Special programme No : Agency responsible (name and address) : The ('), being the department responsible for forwarding the supporting documents in accordance with the provisions of Article 13 (2) of Regulation (EEC) No 1362/78 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno , Hereby certifies that : 1 . The proposed work on the first annual instalment of the work will begin/has begun on in the geographical area planned. 2 . The special programme has/has not undergone any changes in relation to the data contained in the documents supporting the application for aid ( 2 ). 3 . An advance of Lit ( %) of the aid to be provided by the Member State in respect of the first annual instalment of the work was made available to the agency respon ­ sible on 4 . By letter dated the agency responsible has replied as regards the special conditions laid down in Article of the Decision to grant aid . 5 . The agency responsible undertakes to refund the advance requested if the work does not begin within the 12 months following the notification of the decision granting the aid or in three months following the payment of this first advance or if adequate assurances that the work will begin in the near future are not supplied or if the Commission does not consider the assurances adequate (3 ). Done at , For the intermediary authority (signature) (') Name of the intermediary authority responsible for forwarding the supporting documents . ( 2 ) In the case of a basic change give a description in the Annex . ( 3 ) Undertaking signed by the responsible agency to be attached . No L 329/ 14 Official Journal of the European Communities 5 . 12. 80 MODEL 2 CERTIFICATE FOR THE PAYMENT OT ADVANCES OTHER THAN THE FIRST ADVANCE Special programme No : Agency responsible (name and address) : Advance No : The ('), being the department responsible for forwarding the supporting documents in accordance with the provisions of Article 13 (2) of Regulation (EEC) No 1362/78 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno, Hereby Certifies that : 1 . The proposed work by the special programme commenced on on the site planned . 2. The actual implementation of the annual instalments in respect of which an advance had already been obtained amounts to Lit compared with the costs estimated in the application for aid for the annual instalments in question ; the quantities carried out are specified in the Annex A (2 ). 3 . The special programme has/has not undergone any changes in relation to the data contained in the documents supporting the application for aid (3 ). 4 . An advance of Lit ( %) of the aid to be provided by the Member State for the instalment which is the subject of this expenditure has been made available to the agency responsible on 5 . The agency responsible undertakes to refund the advance requested if the work on the instalment in question does not begin in the three months following the payment of the advance requested or if adequate assurances that the work will begin in the near future are not provided or if the Commission does not consider the assurances adequate (4 ). Done at For the intermediary authority (signature) (') Name of the intermediary authority responsible for forwarding the supporting documents . (2 ) To be specified in the Annex by type of work provided for. This rate must be at least 80 % for the advance requested to be granted. (3) In the event of basic changes give a description in the Annex. (4) Undertaking signed by the responsible agency to be attached as Annex III . 5. 12 . 80 Official Journal of the European Communities No L 329/ 15 Annex A to the certificate in respect of advances other than the first Progress of the planned work on the annual instalments in respect of which advances have been received : Measures (') Quantitiesplanned Quantities carried out A. Irrigation (a) (b) ha ha (c ) (d) B. Consultants number number Where appropriate Detailed reasons why the proposed quantities were exceeded or did not amount to at least 80 % in relation to the estimates or the annual instalments in respect of which advances had already been received . (') Indicate for the irrigation works, the most representative subcategories to show the conformity of the works realized with those foreseen . No L 329/ 16 Official Journal of the European Communities 5. 12 . 80 ANNEX II MODEL 3 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OF ONE OR MORE ANNUAL WORK INSTALMENTS Special programme No : Agency responsible (name and address) : The ('), being the department responsible for forwarding the supporting documents in accordance with the provisions of Article 13 (2) of Regulation (EEC) No 1362/78 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno, Hereby certifies that : 1 . The supporting documents mentioned in the descriptive list forwarded to the Commission in accordance with the provisions of Article 1 of Regulation (EEC) No 3135/80 have been checked . 2 . The work provided for by the special programme commenced on on the planned site . 3 . The implementation (of the first/ two first/ three first/four first instalments) (of the whole) of the special programme was completed on the actual cost amounts to of which was paid by the agency responsible . 4 . The total cost mentioned above locates down between the different types of measure as specified in the list of accounting documents attached in Annex A ; a comparative table of the planned quantities and of those carried out is attached in Annex B (2 ). 5 . An inspection by showed that the work completed is in conformity with that described in the documents supporting the application for aid and in the Commission Decision (with the exception of the items relating to the following types of work ) explanations on this matter are provided in Annex II . 6 . The amount of recoverable VAT included in the expenditure claimed is 7 . The supporting documents are held by Done at For the intermediary authority (signature) (*) Name of the intermediary authority . (2) Where the aid is divided between several subcontracts the list of accounting documents and comparative tables are to be prepared separately for each subprogramme . 5 . 12 . 80 No L 329/ 17Official Journal of the European Communities Annex A to the certificate of payment of balances List of accounting documents (Between and ) Work Cost as per estimate Accounting documents (') Payments made Number from to Dates ( : ) from to Issued by Amount VAT Method Dates (') from to Amount A. Irrigation (a) Subtotal I I (b) Subtotal I (c) Subtotal I (d) Subtotal I General total A I B. Consultants I General total B T\l\ \ I Total A + B I (') Enter ail documents including those relating to ineligible expenditure if they are part of the project . ( 2 ) In the case of expenditure incurred prior to the entry into force of Regulation (EEC) No 1362/78 indicate the reasons . ( 3 ) Dates of actual payment and not the latest dates for payment . No L 329/ 18 Official Journal of the European Communities 5 . 12 . 80 Annex B to the certificate for the payment of balances Comparative table Descriptions (') Work planned Work executed Reasons for changesQuantities Cost Quantities Cost A. Irrigation (a) (b) (c) (d) ha ha B. Consultants number number (') Indicate for the irrigation works the most representative subcategories to show the conformity of the works realized with those foreseen .